EXHIBIT 10.1

EMPLOYMENT AND NON-COMPETE AGREEMENT

            THIS AGREEMENT is between AutoZone, Inc., a Nevada corporation and
its various subsidiaries (collectively "AutoZone"), and Steve Odland, an
individual ("Employee"), effective as of January 29, 2001 (the "Effective
Date").

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties agree as follows:

 1. Employment. AutoZone agrees to employ Employee and Employee agrees to remain
    in the employment of AutoZone, or a subsidiary or affiliate, until the
    expiration of the Term or until earlier termination as provided under this
    Agreement.
    
    
     
 2. Term. This Agreement shall be effective as of the Effective Date and shall
    continue until the third anniversary of the Effective Date unless sooner
    terminated pursuant to Paragraph 13, 14 or 15. The period of employment
    under this Paragraph 2 is referred to as the "Term."
    
    
     
 3. Salary. Employee shall receive a salary from AutoZone as follows: During the
    term of this Agreement, Employee shall receive minimum annual compensation
    of $650,000, subject to increases as determined by the Compensation
    Committee of the Board of Directors ("Base Salary"). The Base Salary amount
    shall be paid on a pro-rated basis for all partial years based on a 364-day
    year. AutoZone reserves the right to increase the Base Salary above the
    amounts stated above in its sole discretion, provided that Employee's first
    salary review shall occur as soon as practicable following the end of
    AutoZone's 2002 fiscal year, consistent with AutoZone's practices for its
    other senior executives. All salary shall be paid at the same time and in
    the same manner that AutoZone's other senior executives are paid.
    
    
     
 4. Bonuses.

    
    (a) Annual Bonus. During the term of this Agreement, Employee shall be
    entitled to receive an annual bonus (the "Annual Bonus") in an amount equal
    to 100% of his Base Salary if the Target (as defined below) is met and up to
    a maximum of the lesser of 200% of his Base Salary or $2,000,000 if the
    Target is exceeded, subject to and determined in accordance with policies
    and procedures established by AutoZone's Compensation Committee of the Board
    of Directors which shall be based upon the financial and operational goals
    and objectives for the Employee and AutoZone established by the Compensation
    Committee for each of AutoZone's fiscal years ("Target") in accordance with
    AutoZone's 2000 Executive Incentive Compensation Plan, as amended from time
    to time, or its successor plan (the "Incentive Compensation Plan"), a copy
    of which is attached hereto as Exhibit A. The Target is established at the
    sole discretion of the Compensation Committee of the Board of Directors and
    is subject to review and revision at any time upon notification to the
    Employee. Notwithstanding the foregoing, for AutoZone's 2001 fiscal year,
    Employee shall receive an Annual Bonus of not less than $370,410.96. All
    bonuses shall be paid at the same time and in the same manner that
    AutoZone's other senior executives are paid.
     

    (b) Long-Term Bonus. Subject to final approval by AutoZone's Board of
    Directors and approval by AutoZone's stockholders of the long-term incentive
    plan established by the Compensation Committee of AutoZone's Board of
    Directors (the "Long-Term Incentive Plan"), during the term of this
    Agreement, Employee shall be entitled to participate in the Long-Term
    Incentive Plan in accordance with the terms and conditions thereof and on
    the same basis as AutoZone's other senior executives; provided, however,
    that for purposes of the initial three year cycle of such plan beginning on
    the first day of AutoZone's 2001 fiscal year (the "Initial Cycle"), Employee
    shall be treated as if his employment with AutoZone commenced on the first
    day of AutoZone's 2001 fiscal year. Employee's participation in, and all
    bonuses payable to Employee under, the Long-Term Incentive Plan shall be
    subject to and determined in accordance with policies and procedures
    established by AutoZone's Compensation Committee of the Board of Directors
    which shall be based upon the financial and operational goals and objectives
    for the Employee and AutoZone established by the Compensation Committee for
    each cycle of the Long-Term Incentive Plan ("Long-Term Target") in
    accordance with the Long-Term Incentive Plan. The Long-Term Target is
    established at the sole discretion of the Compensation Committee of the
    Board of Directors and is subject to review and revision at any time upon
    notification to the Employee. All bonuses under the Long-Term Incentive Plan
    shall be paid at the same time and in the same manner that AutoZone's other
    senior executives are paid.
      Duties. Employee shall serve as Chief Executive Officer of AutoZone, Inc.,
    performing such duties as AutoZone, Inc.'s Board of Directors may direct
    from time to time and as are normally associated with such a position. In
    addition, if so elected, Employee shall also serve as Chairman of AutoZone,
    Inc.'s Board of Directors. AutoZone may, in its sole discretion, alter,
    expand or curtail the services to be performed by Employee or position held
    by Employee from time to time, without adjustment in compensation. Employee
    shall devote his full time and attention to AutoZone's business. During the
    term of this Agreement, Employee shall not engage in any other business
    activity that conflicts with his duties with AutoZone, regardless of whether
    it is pursued for gain or profit. Employee may, however, invest his assets
    in or serve on the Board of Directors of other companies so long as they do
    not require Employee's services in the day to day operation of their affairs
    and do not violate AutoZone's conflict of interest policy.
      Other Benefits. Other benefits to be received by Employee from AutoZone
    shall be the ordinary benefits received by AutoZone's other senior
    executives, which may be changed by AutoZone in its sole discretion from
    time to time, including, without limitation, Employee Stock Purchase Plan
    (Section 423 Plan), AutoZone Executive Deferred Compensation Plan, vacation,
    medical, dental and vision plans, short-term disability plan, long-term
    disability plan, annual physical exam (at AutoZone cost), term life
    insurance up to $750,000 (at AutoZone cost) and supplemental term life
    insurance up to $250,000 or such increased life insurance limits as may be
    provided from time to time.
      Special Payment. Upon the Effective Date, AutoZone shall pay Employee a
    one-time special payment in an amount equal to $150,000, subject to such
    withholding and other normal employee deductions as may be required by law.
      Relocation. AutoZone shall reimburse Employee for all reasonable and
    actual moving expenses incurred by Employee in connection with his
    relocation to Memphis, Tennessee which are properly incurred by him in
    accordance with the policies of AutoZone, provided that proper vouchers are
    submitted to AutoZone by Employee evidencing such expenses. Without
    limitation, such expenses shall include: (a) expenses of periodic travel
    between Employee's current primary residence and Memphis, and reasonable
    temporary living expenses, for Employee and his family for a period not to
    exceed one year from the date of this Agreement, (b) provision for AutoZone
    to purchase Employee's current principal residence, no later than the date
    Employee closes on his purchase of a replacement residence, at a price equal
    to the amount paid by Employee to purchase and improve Employee's current
    residence (but in no event exceeding $1,400,000), and all costs of sale
    including brokerage commissions, title closing costs and insurance and
    recording fees, state and local transfer taxes, and recording fees, (c) all
    closing costs to purchase a residence in the Memphis area, including
    mortgage application fees, reasonable and customary points (but in no event
    exceeding 3 points) for loan origination and mortgage fees, and legal fees,
    title insurance and recording fees, state and local transfer taxes, and
    inspection fees, (d) provided that such loan is secured by a second mortgage
    on Employee's current residence, an interest-free short-term bridge loan in
    such amount as is required to cover a down payment on Employee's replacement
    residence prior to closing a sale on Employee's current residence, but in no
    event shall the amount of any such loan exceed $60,000 or the term of such
    loan exceed 90 days, (e) all moving expenses, including packing, unpacking,
    storage, transport and full replacement value insurance, and air travel for
    Employee and his family, (f) separate transport of two automobiles, and (g)
    $10,000 relocation allowance payment for incidentals, including deposit
    forfeitures. Notwithstanding the foregoing, if Employee has not sold his
    current residence prior to the expiration of ninety (90) days following the
    Effective Date, AutoZone may elect to purchase Employee's current residence
    pursuant to clause (b) above, provided that Employee may, upon notice to
    AutoZone, require AutoZone to purchase his current residence at any time
    prior to the expiration of such 90-day period. If any payment of relocation
    expenses (other than taxable gain on payments to purchase Employee's
    principal residence and other than the relocation allowance described in
    clause (g) above) is subject to any federal, state or local taxes, AutoZone
    shall pay Employee a Tax Gross-Up Payment with respect to such taxes. For
    purposes of this Agreement, a "Tax Gross-Up Payment" means an amount payable
    to Employee such that after payment of such taxes on such amount there
    remains a balance sufficient to pay the taxes being reimbursed.
      Attorneys Fees. AutoZone shall promptly pay or reimburse Employee for all
    reasonable attorneys fees actually incurred by Employee in the negotiation,
    preparation and delivery of this Agreement; provided, however, that the
    aggregate amount of AutoZone's obligation under this Paragraph 9 shall not
    exceed $15,000. Except as otherwise provided herein, each party hereto shall
    bear its own costs and attorneys fees.
      Stock Options. Effective as of the fifth (5th) business day following the
    date on which AutoZone releases its earnings report for the second quarter
    of its 2001 fiscal year, the Compensation Committee of the Board of
    Directors of AutoZone shall grant Employee a non-qualified stock option (the
    "Option") under AutoZone's stock option plan (the "Option Plan") to purchase
    275,000 shares of common stock of AutoZone (the "Common Stock"), at a per
    share exercise price equal to the Fair Market Value (as defined in the
    Option Plan) of a share of Common Stock on the date on which the Option is
    granted (the "Grant Date"). Subject to Employee's continued employment by
    AutoZone, the Option shall vest in cumulative annual installments of 25% of
    the shares subject to the Option on each of the first four anniversaries of
    the Grant Date, so that the Option shall be fully vested on the fourth
    anniversary of the Grant Date. The term of the Option shall be ten (10)
    years from the Grant Date. The Option shall be evidenced by a Stock Option
    Agreement in substantially the form attached hereto as Exhibit B, which,
    together with the Option Plan, shall set forth the terms and conditions of
    the Option. Employee shall be considered for possible future annual or other
    grants of Options for the first fiscal year in which options are granted
    after the Grant Date and each fiscal year thereafter during the Term, as
    determined by the Compensation Committee of the Board of Directors in its
    discretion based on Employee's performance, consistent with the treatment of
    other senior executives of AutoZone.
      Supplemental Pension Plan Service Credit. For all purposes under
    AutoZone's Executive Deferred Compensation Plan (a copy of which is on file
    with the Securities and Exchange Commission, the "supplemental pension"),
    Employee shall be immediately eligible for participation therein and shall
    thereupon be credited with four years of defined benefit pension accruals
    and vesting service (such that Employee shall be fully vested on the first
    anniversary of the Effective Date provided that he is then an employee of
    AutoZone or his employment is terminated prior to such date by AutoZone
    without Cause or by Employee for Good Reason) for Employee's time in service
    with Employee's former employer, including, without limitation, a benefit
    accrual equal to such amounts as Employee would have accrued under the
    AutoZone tax-qualified pension plan if such plan does not credit Employee
    with such prior employer service thereunder.
      Taxes. Employee understands that all salary, bonuses and other benefits
    will be subject to reduction for amounts required to be withheld by law as
    taxes and otherwise
    . Termination by AutoZone or by Employee for Good Reason.

    
    a.  Without Cause or for Good Reason. AutoZone may terminate this Agreement
    without Cause, and Employee may terminate this Agreement for Good Reason, at
    any time upon notice by the terminating party to the other party. In such
    event, Employee shall thereupon resign from AutoZone's Board of Directors
    and shall cease to be Chief Executive Officer of AutoZone, Inc. and Chairman
    of its Board of Directors, and his employment with AutoZone shall terminate.
    In the event of a termination pursuant to this Paragraph 13(a),
     

     i.   Employee shall receive as soon as practicable after such termination a
          lump sum cash amount in immediately available funds equal to his then
          current Base Salary for the balance of the fiscal year in which this
          Agreement is terminated, plus two (2) times his then prevailing annual
          Base Salary. In addition, AutoZone shall pay Employee the following
          bonus amounts: (A) Employee's full Annual Bonus for the fiscal year in
          which this Agreement is terminated pursuant to this Paragraph 13(a),
          based on the Targets attained by AutoZone and Employee for such fiscal
          year, (B) any unpaid bonus payable to Employee under the Long-Term
          Incentive Plan for any cycle completed prior to the termination date,
          and (C) if Employee's employment is terminated pursuant to this
          Paragraph 13(a) prior to the payment of his bonus with respect to the
          Initial Cycle under the Long-Term Incentive Plan, AutoZone shall pay
          Employee a pro rated bonus with respect to the Initial Cycle under the
          Long-Term Incentive Plan calculated as of the close of the Initial
          Cycle based on the period of time elapsed from the date on which the
          Initial Cycle began until this Agreement is terminated and the formula
          established by the Compensation Committee for officers for the Initial
          Cycle, provided, however, that the amount of any bonus payable to
          Employee under this clause (C) shall in no event exceed the pro rated
          portion of 100% of Employee's Base Salary. Said bonuses shall be paid
          when other officer bonuses are paid for that fiscal year or cycle.
          Except as set forth in the preceding sentence, Employee shall not be
          entitled to receive any bonus payments after the termination of his
          employment hereunder;
          
          
           
     ii.  During the period from the date of termination and ending on the
          earlier of (A) the last day of the second full fiscal year following
          such termination or (B) the first day on which Employee becomes
          eligible to participate in a group health plan of a subsequent
          employer which provides benefits comparable to AutoZone's health plan,
          Employee shall receive health insurance coverage under AutoZone's
          health insurance plan on the same terms and conditions as other senior
          executive employees of AutoZone; provided, however, that if Employee
          is ineligible under the terms of AutoZone's health plan to continue to
          be so covered, AutoZone shall provide Employee with substantially
          equivalent coverage through other sources or will provide Employee
          with a lump-sum payment in such amount that, after all taxes on that
          amount, shall be equal to the cost to Employee of providing himself
          such coverage;
          
          
           
     iii. Upon the date of Employee's termination pursuant to this Paragraph
          13(a), the Option shall automatically be fully vested and exercisable
          with respect to all shares subject thereto; and
          
          
           
     iv.  If such termination occurs prior to the first anniversary of the
          Effective Date, Employee shall thereupon be fully vested in all
          benefits accrued by Employee under Employee's supplemental pension as
          of the date of termination (including benefit accruals pursuant to
          Paragraph 11 hereof).

     Any provision of Paragraph 8 to the contrary notwithstanding, Employee
     shall not be liable for reimbursement of any relocation expenses provided
     thereunder. AutoZone shall have no other obligations other than those
     stated herein upon the termination of this Agreement and Employee hereby
     releases AutoZone from any and all obligations and claims except those as
     are specifically set forth herein. Any provision of this Agreement to the
     contrary notwithstanding, "Good Reason" shall mean any one of the following
     events, unless Employee consents in writing:
     
     
      
     (1) (I) the material failure of AutoZone to comply with the provisions of
     Paragraphs 3 through 11 of this Agreement, (II) any material adverse change
     in the status, responsibilities, perquisites of Employee (except, in the
     case of perquisites, for across-the-board changes applicable to all other
     senior executives), including any actual material adverse change in status
     which results from an assignment of this Agreement by AutoZone pursuant to
     Paragraph 22 below, (III) approval by AutoZone, Inc.'s Board of Directors
     of a transaction (other than a Change of Control) pursuant to which
     Employee would cease to be the Chief Executive Officer of AutoZone, Inc. or
     the publicly-held successor to AutoZone, Inc., provided that Employee has
     provided written notice of termination to the Board of Directors within 60
     days following such approval and provided that such termination shall not
     be effective until the consummation of such approved transaction, (IV) any
     failure to nominate or elect Employee as Chairman of the Board of Directors
     of AutoZone, Inc.(or the publicly-held successor to AutoZone, Inc.), (V)
     causing or requiring Employee to report to anyone other than the Board of
     Directors, (VI) assignment of duties which are materially and adversely
     inconsistent with his positions and duties described in this Agreement, or
     (VII) any other material breach of the Agreement by AutoZone;   provided,
     that no such act or omission shall constitute Good Reason unless Employee
     gives AutoZone 30 days prior written notice (except as provided in clause
     (III) of this subparagraph (1)) of such act or omission and AutoZone fails
     to cure such act or omission within the 30-day period;   (2) The failure of
     AutoZone to assign this Agreement to a successor to AutoZone or failure of
     a successor to AutoZone to explicitly assume and agree to be bound by the
     Agreement; or   (3) The requiring of Employee to be principally based at
     any office or location more than 60 miles from the current corporate
     offices of AutoZone in Memphis, Tennessee.
     (b) 
     With Cause
     . AutoZone shall have the right to terminate this Agreement and Employee's
     employment with AutoZone for Cause at any time by a determination of a
     majority of the members of the Board of Directors in good faith. Upon such
     termination for Cause, Employee shall have no right to receive any
     compensation, salary, or bonus and shall immediately cease to receive any
     benefits (other than those as may be required pursuant to the AutoZone
     Pension Plan or by law) and any stock options shall be governed by the
     respective stock option agreements in effect between the Employee and
     AutoZone at that time. "Cause" shall mean (i) the willful engagement by the
     Employee in conduct which is demonstrably and materially injurious to
     AutoZone, monetarily or otherwise, and (ii) if reasonably capable of being
     cured, is not cured by the Employee within thirty (30) days after the Board
     of Directors provides him with a detailed notice of the conduct that is
     considered to be grounds for a determination of Cause. For this purpose, no
     act or failure to act by the Employee shall be considered "willful" unless
     done, or omitted to be done, by the Employee not in good faith and without
     reasonable belief that his action or omission was in the best interest of
     AutoZone.

 1.  Termination by Employee. Employee may terminate this Agreement at anytime
     upon written notice to AutoZone. Upon such termination, other than for Good
     Reason, Employee's employment shall terminate and Employee shall cease to
     receive any further salary, benefits, or bonus, and all stock options
     granted shall be governed by the respective stock option agreement(s)
     between the Employee and AutoZone.
      

 2.  Termination by Employee upon a Change of Control. Employee may terminate
     this Agreement upon a Change of Control of AutoZone by giving written
     notice to AutoZone within sixty (60) days after the occurrence of a Change
     of Control. Upon giving such notice to AutoZone, Employee's employment
     shall terminate and Employee shall receive such compensation, benefits and
     other rights as are provided for a termination by AutoZone without Cause.
     Except as set forth in the preceding sentence, Employee shall not be
     entitled to receive any payments or benefits under this Agreement upon a
     termination of his employment pursuant to this Paragraph 15. Any of the
     following events shall constitute a "Change of Control": (a) the
     acquisition after the date hereof, in one or more transactions, of
     beneficial ownership (as defined in Rule 13d-3(a)(1) under the Securities
     Exchange Act of 1934, as amended ("Exchange Act")), by any person or entity
     or any group of persons or entities who constitute a group (as defined in
     Section 13(d)(3) under the Exchange Act) of any securities such that as a
     result of such acquisition such person, entity or group beneficially owns
     AutoZone, Inc.'s then outstanding voting securities representing 51% or
     more of the total combined voting power entitled to vote on a regular basis
     for a majority of the Board of Directors of AutoZone, Inc. or (b) the sale
     of all or substantially all of the assets of AutoZone (including, without
     limitation, by way of merger, consolidation, lease or transfer) in a
     transaction where AutoZone or the beneficial owners (as defined in Rule
     13d-3(a)(1) under the Exchange Act) of capital stock of AutoZone do not
     receive (i) voting securities representing a majority of the total combined
     voting power entitled to vote on a regular basis for the board of directors
     of the acquiring entity or of an affiliate which controls the acquiring
     entity or (ii) securities representing a majority of the total combined
     equity interest in the acquiring entity, if other than a corporation;
     provided however, that the foregoing provisions of this Paragraph 15 shall
     not apply to any reorganization, recapitalization or similar transaction in
     which all or substantially all of the individuals and entities who were the
     beneficial owners of the outstanding voting securities of AutoZone
     immediately prior to such transaction respectively continue to beneficially
     own, directly or indirectly, the outstanding voting securities of the
     surviving entity in such transaction in substantially the same proportions
     as their beneficial ownership immediately prior to such transaction.
      

 3.  Effect of Termination. Any termination of Employee's service as an officer
     of AutoZone shall be deemed a termination of Employee's service on all
     boards and as an officer of all subsidiaries of AutoZone.
      

 4.  Non-Compete. Employee agrees that he will not, for the period commencing on
     the termination date of this Agreement pursuant to Paragraph 13, 14 or 15
     (whichever is applicable) of this Agreement and ending on
      

      i.  the last day of the second full fiscal year of AutoZone ending after
          the fiscal year in which such termination date occurs if either
          Employee voluntarily terminates this Agreement (with or without Good
          Reason) or this Agreement is terminated by AutoZone for Cause or
          
          
           
      ii. the expiration of the period commencing on the date of termination of
          Employee's employment and ending on the last day of the second full
          fiscal year following such termination (the "Continuation Period"), if
          this Agreement is terminated by AutoZone without Cause,

     be engaged in or concerned with, directly or indirectly, any business
     related to or involved in the retail sale of auto parts to "DIY" customers,
     or the wholesale or retail sale of auto parts to commercial installers in
     any state, province, territory or foreign country in which AutoZone
     operates now or shall operate during the term set forth in this Non-Compete
     section (herein called "Competitor"), as an employee, director, consultant,
     beneficial or record owner, partner, joint venturer, officer or agent of
     the Competitor, other than the acquisition of not more than a 1% equity
     interest in a publicly-traded Competitor; provided, solely for purposes of
     excluding any retail business with retail stores that sell automotive parts
     and automotive accessories as a minor portion of the retail business in
     each of its retail stores from the term "Competitor", any such retail
     business engaged in the same business or substantially the same business as
     that of AutoZone either directly or through an operating division or
     subsidiary of such retail business shall not be deemed to be a "Competitor"
     if both (a) the average sales per store per annum of the business or the
     average sales per store per annum of any organizational unit, part,
     subpart, subsidiary or affiliate of such business from the sale of
     automotive parts and automotive accessories (excluding sales at stores
     which do not sell automotive parts and automotive accessories ) shall be
     less than 10% of the average sales per store per annum of AutoZone for the
     same year and (b) the total sales of automotive parts and accessories for
     any such retail business (including the sales of automotive parts and
     automotive accessories by any organizational unit, part, subpart,
     subsidiary or affiliate of such business) shall be, in the aggregate, less
     than 10% of such business' total gross sales.
     
     The parties acknowledge and agree that the time, scope, geographic area and
     other provisions of this Non-Compete section have been specifically
     negotiated by sophisticated commercial parties and specifically hereby
     agree that such time, scope, geographic area and other provisions are
     reasonable under the circumstances and are in exchange for the obligations
     undertaken by AutoZone pursuant to this Agreement.
     
     Further, Employee agrees not to hire, for himself or any other entity,
     encourage anyone or entity to hire, or entice away from AutoZone any
     employee of AutoZone during the term of this non-compete obligation.
     
     If at any time in a proceeding under or arising out of this Agreement (or a
     proceeding brought on behalf of or at the direction of Employee) a court of
     competent jurisdiction holds that any portion of this Non-Compete section
     is unenforceable for any reason, then Employee shall forfeit his right to
     any further salary, bonus, stock option exercises, or benefits from
     AutoZone during any Continuation Period.
      

 5.  Confidentiality. Unless otherwise required by law, Employee shall hold in
     confidence any proprietary or confidential information obtained by him
     during his employment with AutoZone, which shall include, but not be
     limited to, information regarding AutoZone's present and future business
     plans, vendors, systems, operations and personnel. Confidential information
     shall not include information: (a) publicly disclosed by AutoZone, (b)
     rightfully received by Employee from a third party without restrictions on
     disclosure, (c) approved for release or disclosure by AutoZone, or (d)
     produced or disclosed pursuant to applicable laws, regulation or court
     order. Employee acknowledges that all such confidential or proprietary
     information is and shall remain the sole property of AutoZone and all
     embodiments of such information shall remain with AutoZone. Unless
     otherwise required by law, each of AutoZone and Employee shall hold in
     confidence all matters regarding the termination of employment of Employee
     and the conduct of Employee or the Board of Directors resulting in such
     termination.
      

 6.  Breach by Employee. The parties further agree that if, at any time, despite
     the express agreement of the parties hereto, Employee violates the
     provisions of this Agreement by violating the Non-Compete or
     Confidentiality sections, or by failing to perform his obligations under
     this Agreement, Employee shall forfeit any unexercised stock options,
     vested or not vested, and AutoZone may cease paying any further salary or
     bonus. In the event of breach by Employee of any provision of this
     Agreement, Employee acknowledges that such breach will cause irreparable
     damage to AutoZone, the exact amount of which will be difficult or
     impossible to ascertain, and that remedies at law for any such breach will
     be inadequate. Accordingly, AutoZone shall be entitled, in addition to any
     other rights or remedies existing in its favor, to obtain, without the
     necessity for any bond or other security, specific, performance and/or
     injunctive relief in order to enforce, or prevent breach of any such
     provision.
      

 7.  Death of Employee or Disability. If Employee should die or become disabled
     (such that he is no longer capable of performing his duties) during the
     term of this Agreement, then all salary and bonuses shall cease as of the
     date of his death or disability, all stock options shall be governed by the
     terms of the respective stock option agreements, and Employee shall receive
     disability or death benefits as may be provided under AutoZone's then
     existing policies and procedures related to disability or death of AutoZone
     senior executives.
      

 8.  Waiver. Any waiver of any breach of this Agreement by AutoZone shall not
     operate or be construed as a waiver of any subsequent breach by Employee.
     No waiver shall be valid unless in writing and signed by an authorized
     officer of AutoZone.
      

 9.  Assignment. Employee acknowledges that his services are unique and
     personal. Accordingly, Employee shall not assign his rights or delegate his
     duties or obligations under this Agreement. Employee's rights and
     obligations under this Agreement shall inure to the benefit of and be
     binding upon AutoZone successors and assigns. AutoZone may assign this
     Agreement to any wholly-owned subsidiary operating for the use and benefit
     of AutoZone.
      

 10. Entire Agreement. This Agreement contains the entire understanding of the
     parties related to the matters discussed herein. It may not be changed
     orally but only by an agreement in writing signed by the party against whom
     enforcement of any waiver, change, modification, extension, or discharge is
     sought.
      

 11. Jurisdiction. This Agreement shall be governed and construed by the laws of
     the State of Tennessee, without regard to its choice of law rules. The
     parties agree that the only proper venue for any dispute under this
     Agreement shall be in the state or federal courts located in Shelby County,
     Tennessee.
      

 12. Survival. Paragraphs 13, 15, 17, 18, 19, 24, 27 and 29 of this Agreement
     shall survive any termination of this Agreement or Employee's employment
     with AutoZone (including, without limitation termination pursuant to
     Paragraph 13, 14 or 15).
      

 13. Notices. All notices hereunder shall be in writing and delivered by hand,
     by nationally-recognized delivery service that guarantees overnight
     delivery, or by first-class, registered or certified mail, return receipt
     requested, postage prepaid, addressed as follows:
      
     
     
     If to AutoZone, to:         AutoZone, Inc.
     
     
                                          123 South Front Street
     
     
                                           Memphis, TN 38103
     
     
                                           Attention: General Counsel
     
     With copy to:                 Gary Olson, Esq.
                                           Latham & Watkins
                                           633 West Fifth Street, Suite 4000
                                           Los Angeles, CA 90071
     
     If to Employee, to:          Steve Odland
                                           c/o AutoZone, Inc.
                                           123 South Front Street
                                           Memphis, TN 38103
     
     With copy to:                  Vedder, Price, Kaufman & Kammholz
                                            222 North LaSalle Street, Suite 2600
                                            Chicago, IL 60601
                                            Attention: Robert J. Stucker
      

     Either party may from time to time designate a new address by notice given
     in accordance with this Paragraph. Notice shall be effective when actually
     received by the addressee.
      

 14. Tax Gross-Up Payment. If it shall be finally determined that any payment to
     Employee pursuant to this Agreement or any other payment or benefit from
     AutoZone, any affiliate, or any other person would be subject to the excise
     tax imposed by Section 4999 of the Internal Revenue Code of 1986, as
     amended (the "Code"), or any similar tax payable under any United States
     federal, state, local or other law, then Employee shall receive a Tax
     Gross-Up Payment with respect to all such excise taxes and similar taxes
     (collectively, the "Excise Tax"). An initial determination as to whether a
     Tax Gross-Up Payment is required pursuant to this Agreement and the amount
     of such Tax Gross-Up Payment shall be made at AutoZone's expense by a
     nationally recognized accounting firm selected by AutoZone (the "Accounting
     Firm"). The determination by the Accounting Firm (the "Determination")
     shall be binding, final and conclusive upon AutoZone and the Employee for
     purposes of any dispute between the parties hereto. The parties hereto
     shall cooperate with each other in connection with any proceeding or claim
     involving any taxing authority under this Paragraph 27 relating to the
     existence or amount of any liability for the Excise Tax; provided, however,
     that AutoZone shall control all proceedings taken in connection with such
     proceeding or claim and shall bear and pay directly all costs, expenses,
     and tax penalties and interest incurred in connection with such proceeding
     or claim. As a result of uncertainty in the application of Section 4999 of
     the Code at the time of the initial Determination by the Accounting Firm,
     it is possible that the Tax Gross-Up Payment made will have been an amount
     less than AutoZone should have paid pursuant to this Paragraph 27 (the
     "Underpayment") or an amount greater than AutoZone should have paid
     pursuant to this Paragraph 27 (the "Overpayment"). In the event that it is
     finally determined that an Underpayment exists and the Employee is required
     to make a payment of any Excise Tax, the Tax Gross-Up Payment shall be
     adjusted accordingly and the shortfall shall be promptly paid by AutoZone
     to the Employee or for his benefit. In the event that it is finally
     determined that an Overpayment exists and AutoZone paid a Tax Gross-Up
     Payment to the Employee in excess of the amount of the Tax Gross-Up Payment
     to which he is actually entitled hereunder, such excess shall be promptly
     reimbursed by the Employee to AutoZone.
      

 15. No Mitigation. The Employee shall not be required to mitigate the amount of
     any payment provided for in this Agreement by seeking other employment or
     otherwise and no such payment shall be offset or reduced by the amount of
     any compensation or benefits provided to the Employee in any subsequent
     employment.
      

 16. Indemnification. Employee shall be indemnified while serving as Chief
     Executive Officer or Chairman of the Board of Directors to the same extent
     and in the same manner as other members of the Board of Directors and
     senior executives of AutoZone.
      

 17. Counterparts. This Agreement may be executed in two or more counterparts,
     each of which shall be deemed an original, but all of which together shall
     constitute one and the same instrument. Counterpart signature pages may be
     delivered via facsimile.
     
     
      

      
      

     IN WITNESS WHEREOF, the respective parties execute this Agreement.
      

     AUTOZONE, INC.   By: /s/ Ronald Terry 
     Title: Director /s/ Steve Odland 
     Employee        

     

     --------------------------------------------------------------------------------

     EXHIBIT A
     
     AUTOZONE, INC.
     
     AMENDED AND RESTATED
     2000 EXECUTIVE INCENTIVE COMPENSATION PLAN

     1.  Purpose

                 The AutoZone, Inc. 2000 Executive Incentive Compensation Plan
     ("Plan") is designed to provide incentives and rewards to eligible
     employees of AutoZone, Inc. (the "Company") and its affiliates who have
     significant responsibility for the success and growth of the Company and
     assist the Company in attracting, motivating, and retaining key employees
     on a competitive basis. The Plan is designed to ensure that the annual
     bonus paid pursuant to this Plan to eligible employees of the Company is
     deductible under Section 162(m) of the Internal Revenue Code of 1986, as
     amended (the "Code"). This Plan shall be ratified by the Company's
     stockholders pursuant to 26 C.F.R. § 1.162-27(e)(4)(vi) at the annual
     meeting to be held on December 9, 1999, and shall be effective for the
     entire 2000 fiscal year. If the stockholders do not ratify the Plan, the
     Plan shall not become effective.

     2.  Administration of the Plan

                 The Plan shall be administered by the Compensation Committee of
     the Board of Directors of the Company ("Committee"). The Committee shall be
     appointed by the Board of Directors of the Company and shall consist of at
     least two outside directors of the Company that satisfy the requirements of
     Code Section 162(m). The Committee shall have the sole discretion and
     authority to administer and interpret the Plan in accordance with Code
     Section 162(m). The Committee's interpretations of the Plan, and all
     actions taken and determinations made by the Committee pursuant to the
     powers vested in it hereunder, shall be conclusive and binding on all
     parties concerned, including the Company, its stockholders and any person
     receiving an award under the Plan.

     3.  Eligibility

                 The individuals entitled to participate in the Plan shall be
     the executive officers of the Company, as determined by the Committee.

     4.  Awards

                     Executive officers as determined by the Committee may be
     granted annual incentive awards under this Plan at such times of each year
     as will satisfy the requirements of Code Section 162(m), provided, however,
     that if an individual becomes an executive officer during a year, an
     incentive goal for that individual shall be made for that fiscal year at
     the time she or he becomes an executive officer. The Committee may, in its
     discretion, grant annual incentive awards to non-executive officers and
     managers of the Company outside of this Plan.

                 The annual incentive award to each executive officer shall be
     based on the Company, a subsidiary or division, attaining one or more of
     the following objective goals as established by the Committee for the
     fiscal year:

     > (a)  earnings
     > (b) earnings per share
     > (c) sales
     > (d) market share
     > (e) revenue
     > (f) operating or net cash flows
     > (g) pre-tax profits
     > (h) earnings before interest and taxes
     > (i) return on capital
     > (j) economic value added
     > (k) return on inventory
     > (l) EBIT margin
     > (m) gross profit margin
     > (n) sales
     > (o) sales per square foot
     > (p) comparable store sales

                 Different measures of goal attainment may be set for different
     plan participants. The performance goal may be a single goal or a range
     with a minimum goal up to a maximum goal, with corresponding increases in
     the incentive award up to the maximum award set by the Committee and as may
     be limited by this Plan. Such performance goals may disregard, at the
     Committee's discretion, the effect of one-time charges and extraordinary
     events such as asset write-downs, litigation judgments or settlements,
     changes in tax laws, accounting principles or other laws or provisions
     affecting reported results, accruals for reorganization or restructuring,
     and any other extraordinary non-recurring items, acquisitions or
     divestitures and any foreign exchange gains or losses. These goals shall be
     established by the Committee either by written consent or as evidenced by
     the minutes of a meeting at such times as to qualify amounts paid under
     this Plan for tax deductible treatment under Code Section 162(m).

                 Payment of an earned award will be made in cash, or at the
     option of the Committee, in whole or in part in Company common stock. Upon
     completion of each fiscal year, the Committee shall review performance
     verses the established goal, and shall certify (either by written consent
     or as evidenced by the minutes of a meeting) the specified performance
     goals achieved for the fiscal year (if any), and direct which award
     payments are payable under the Plan, if any. No payment will be made if the
     minimum pre-established goals are not met. The Committee may, in its
     discretion, reduce or eliminate an individual's award that would have been
     otherwise paid. No individual may receive in any one fiscal year an award
     under the Plan of an amount greater than the lesser of (i) 200% of such
     individual's base salary for that year or (ii) $2 million.

     5.  Miscellaneous Provisions

                 (a)  The Company shall have the right to deduct all federal,
     state, or local taxes required by law or Company policy from any award
     paid.

                 (b)  Nothing contained in this Plan grants to any person any
     claim or right to any payments under the Plan. Such payments shall be made
     at the sole discretion of the Compensation Committee.

                 (c)  Nothing contained in this Plan or any action taken by the
     Committee pursuant to this Plan shall be construed as giving an individual
     any right to be retained in the employ of the Company.

                 (d)  The Plan shall be unfunded. The Company shall not be
     required to establish any special or separate fund or to make any other
     segregation of assets to assure the payment of any award under the Plan.

                 (e)  The Plan may be amended, subject to the limits of Code
     Section 162(m), or terminated by the Committee at any time. However, no
     amendment to the Plan shall be effective without prior approval of the
     Company's stockholders which would (i) increase the maximum amount that may
     be paid under the Plan to any person or (ii) modify the business criteria
     on which performance targets are to be based under the Plan.

                 (f)  This Plan shall terminate on the fifth anniversary after
     the date of ratification by the Company's stockholders.

     

     --------------------------------------------------------------------------------

     EXHIBIT B
     
     NON-QUALIFIED STOCK OPTION AGREEMENT
     (AUTOZONE OPTIONEE)

     
     
     
     
     
     

                 This NON-QUALIFIED STOCK OPTION AGREEMENT (this "Agreement"),
     dated as of ____________, 2001, is made by and between AutoZone, Inc., a
     Nevada corporation (the "Company"), and the person identified as the
     "Optionee" on Schedule I, an employee of the Company ("Optionee")
     (together, the "Parties").
     
     RECITALS

                 A. The Company wishes to carry out the AutoZone, Inc. Amended
     and Restated 1996 Stock Option Plan (the "Plan") (the terms of which are
     hereby incorporated by reference and made a part of this Agreement).

                 B. The Compensation Committee of the Company's Board of
     Directors has determined that it would be to the advantage and best
     interest of the Company and its stockholders to grant the Non-Qualified
     Option provided for herein to Optionee and has advised the Company thereof
     and instructed the undersigned officers to issue said Option.

                 In order to implement the following and in consideration of the
     mutual covenants contained herein and for other good and valuable
     consideration, the receipt of which is hereby acknowledged, the Parties do
     hereby agree as follows:
     
     ARTICLE I
     
     DEFINITIONS

                     Whenever the following terms are used in this Agreement
     they shall have the meaning specified below unless the context clearly
     indicates to the contrary. Whenever the context so indicates, the masculine
     pronoun shall include the feminine and neuter, and the singular the plural.

     Section 1.01 - Affiliate

                 "Affiliate" shall mean any Subsidiary and any limited
     partnership of which the Company or any Subsidiary is the general partner.

     Section 1.02 - Cause

                 "Cause" shall mean (i) the willful engagement by the Optionee
     in conduct which is demonstrably and materially injurious to the Employer,
     monetarily or otherwise, and (ii) if reasonably capable of being cured, is
     not cured by the Optionee within thirty (30) days after the Board of
     Directors provides him with a detailed notice of the conduct that is
     considered to be grounds for a determination of Cause. For this purpose, no
     act or failure to act by the Optionee shall be considered "willful" unless
     done, or omitted to be done, by the Optionee not in good faith and without
     reasonable belief that his action or omission was in the best interest of
     the Employer.

     Section 1.03 - Committee

                 "Committee" shall mean the Compensation Committee of the
     Company's Board of Directors which has been appointed to administer the
     Plan.

     Section 1.04 - Common Stock

                 "Common Stock" shall mean shares of the Company's common stock,
     $.01 par value per share.

     Section 1.05 - Corporate Transaction

                 "Corporate Transaction" shall mean any of the following
     stockholder-approved transactions to which the Company is a party:

                 (a) a merger or consolidation in which the Company is not the
     surviving entity, except for a transaction the principal purpose of which
     is to change the State in which the Company is incorporated, from a holding
     company or effect a similar reorganization as to form whereupon this Plan
     and all Awards are assumed by the successor entity:

                 (b) the sale, transfer, exchange or other disposition of all or
     substantially all of the assets of the Company, in complete liquidation or
     dissolution of the Company in a transaction not covered by the exceptions
     to clause (a), above; or

                 (c) any reverse merger in which the Company is the surviving
     entity but in which securities possessing more than fifty percent (50%) of
     the total combined voting power of the Company's outstanding securities are
     transferred or issued to a person or persons different from those who held
     such securities immediately prior to such merger.

     Section 1.06 - Duly Endorsed

                 "Duly Endorsed" shall mean duly endorsed by the person or
     persons in whose name a stock certificate is registered in blank or
     accompanied by a duly executed stock assignment separate from certificate
     with the signature(s) thereon guaranteed by a commercial bank or trust
     company or a member of a national securities exchange or a member of the
     National Association of Securities Dealers.

     Section 1.07 - Employer

                 "Employer" shall mean the Company, or any Affiliate, whichever
     at the time employs the Optionee.

     Section 1.08 - Option

                 "Option" shall mean the non-qualified option or options to
     purchase Common Stock granted under this Agreement.

     Section 1.09 - Option Stock

                 "Option Stock" shall mean all shares of Common Stock acquired
     by Optionee pursuant to the exercise of this Option or any portion hereof.

     Section 1.10 - Permanent Disability

                 Optionee shall be deemed to have a "Permanent Disability"
     hereunder when the majority of the Board of Directors of the Employer
     shall, in good faith, so determine.

     Section 1.11 - Public Offering

                 "Public Offering" shall mean the sale of any shares of Common
     Stock, or any securities convertible into or exercisable or exchangeable
     for shares of Common Stock, to the public pursuant to an effective
     underwritten registration statement filed under the Securities Act of 1933,
     as amended.

     Section 1.12 - Secretary

                 "Secretary" shall mean the Secretary of the Company.

     Section 1.13 - Subsidiary

                 "Subsidiary" shall mean any corporation in an unbroken chain of
     corporations beginning with the Company if each of the corporations other
     than the last corporation in the unbroken chain then owns stock possessing
     50% or more of the total combined voting power of all classes of stock in
     one of the other corporations in such chain.

     Section 1.14 - Termination of Employment

                 "Termination of Employment" shall mean the time when the
     employee-employer relationship between the Optionee and the Employer is
     terminated for any reason, including, but not by way of limitation, a
     termination for Permanent Disability or by resignation, discharge with or
     without Cause, death or retirement, but excluding any termination where
     there is a simultaneous reemployment by the Employer. The Committee, in its
     absolute discretion, shall determine the effect of all other matters and
     questions relating to Termination of Employment, including, but not by way
     of limitation, the question of whether a Termination of Employment resulted
     from a discharge with or without Cause, and all questions of whether
     particular leaves of absence constitute Termination of Employment.
     
     ARTICLE II
     
     GRANT OF OPTION

     Section 2.01 - Grant of Option

                 For good and valuable consideration, on the date hereof the
     Company irrevocably grants to the Optionee the option or options to
     purchase the number of shares of its $.01 par value Common Stock set forth
     on Schedule I attached hereto upon the terms and conditions set forth in
     this Agreement.

     Section 2.02 - Purchase Price

                 The purchase price of the shares of Common Stock covered by the
     Option shall be the applicable amount per share without commission or other
     charge as set forth for the Option in Schedule I attached hereto.

     Section 2.03 - Adjustments in Option

                 In the event that the outstanding shares of Common Stock
     subject to the Option are changed into or exchanged for a different number
     or kind of shares or other securities of the Company, or of another
     corporation, by reason of merger, consolidation, recapitalization,
     reclassification, stock split, stock dividend or combination of shares, the
     Committee shall make an appropriate and equitable adjustment in the number
     and kind of shares as to which the Option, or portions thereof then
     unexercised, shall be exercisable, to the end that after such event the
     Optionee's proportionate interest shall be maintained as before the
     occurrence of such event. Such adjustment in the Option shall be made
     without change in the aggregate price applicable to the unexercised portion
     of the Option (except for any change in the aggregate price resulting from
     rounding-off of share quantities or prices) and with any necessary
     corresponding adjustment in the option price per share. Any such adjustment
     made by the Committee shall be final and binding upon the Optionee, the
     Company and all other interested persons.
     
     ARTICLE III
     
     PERIOD OF EXERCISABILITY

     Section 3.01 - Commencement of Exercisability

                 The Option shall become exercisable as of the applicable
     Exercise Dates set forth on Schedule I hereof. Notwithstanding the
     foregoing, the Option shall become fully exercisable with respect to all
     shares subject thereto upon the occurrence of any of the following events:
     (i) a Termination of Employment by the Company without Cause, (ii) a
     Termination of Employment by the Optionee for Good Reason (as defined in
     that certain Employment Agreement, effective as of January 29, 2001,
     between the Company and the Optionee (the "Employment Agreement"), or (iii)
     a Termination of Employment by the Optionee (with or without Good Reason)
     within sixty (60) days after the occurrence of a Change of Control (as
     defined in the Employment Agreement) of the Company.

     Section 3.02 - Duration of Exercisability

                 The Option, once it becomes exercisable pursuant to Section
     3.01, shall remain exercisable until it becomes unexercisable under Section
     3.03.

     Section 3.03 - Expiration of Option

                 The Option may not be exercised to any extent by anyone after
     the first to occur of the following events: (a) The expiration of ten (10)
     years and one (1) day from the date hereof; or
     
     (b) The time of the Optionee's Termination of Employment unless such
     Termination of Employment results from Optionee's death, Permanent
     Disability, voluntary termination, involuntary termination without Cause or
     retirement from the Company at the Optionee's normal retirement age as set
     forth in the AutoZone, Inc. Associate's Pension Plan, as it may be amended
     from time to time; or
     
     (c) The expiration of thirty (30) days from the date of the Optionee's
     Termination of Employment by reason of Optionee's Permanent Disability,
     voluntary termination or involuntary termination without Cause, unless the
     Optionee dies within said thirty-day period; or
     
     (d) The expiration of ninety (90) days from the date of the Optionee's
     death; or
     
     (e) Subject to Paragraph 15 of the Employment Agreement, the effective date
     of either the merger or consolidation of the Company with or into another
     corporation (except a wholly-owned subsidiary of the Company), or the
     acquisition by another corporation or person of all or substantially all of
     the Company's assets or 80% or more of the Company's then outstanding
     voting stock, or the liquidation or dissolution of the Company, unless the
     Committee waives this provision in connection with such transaction. At
     least ten (10) days prior the effective date of such merger, consolidation,
     exchange, acquisition, liquidation or dissolution, the Committee shall give
     the Optionee notice of such event if the Option has then neither been fully
     exercised nor become unexercisable under this Section 3.03.
     
     Section 3.04 - Reduction In or Expiration of Option In Event of Demotion

                 In the event that the Optionee is assigned to a position in the
     Company or an Affiliate, which, as determined by the Committee in good
     faith, pays a lower salary or involves less responsibility than the
     Optionee's position with the Company on the date of grant, the Committee
     may, in its sole discretion, reduce the number of shares of Common Stock
     subject to this Option or terminate the entire Option in accordance with
     Section 3.03 as if the Optionee's employment were terminated for Cause.
     
     ARTICLE IV
     
     EXERCISE OF OPTIONS

     Section 4.01 - Person Eligible to Exercise

                 During the lifetime of the Optionee, only the Optionee may
     exercise the Option or any portion thereof. After the death of the
     Optionee, any exercisable portion of the Option may, prior to the time when
     the Option becomes unexercisable under Section 3.03, be exercised by his
     personal representative or by any person empowered to do so under the
     Optionee's will or under the then applicable laws of descent and
     distribution.

     Section 4.02 - Manner of Exercise

                 The Option, or any exercisable portion thereof, may be
     exercised solely by delivery to the Secretary or his designee of all of the
     following prior to the time when the Option or such portion becomes
     unexercisable under Section 3.03: (a) Notice in writing signed by the
     Optionee or the other person then entitled to exercise the Option or
     portion thereof, stating that the Option or portion thereof is thereby
     exercised, such notice complying with all applicable rules established by
     the Committee; and
     
     (b)     (i) Full payment (in cash or by check) for the shares with respect
     to which such Option or portion is
               exercised; or   (ii) Delivery of a notice that the Optionee has
     placed a market sell order with a broker approved by the Company with
     respect to shares of Common Stock then issuable upon exercise of the
     Option, and that the broker has been directed to pay a sufficient portion
     of the net proceeds of the sale to the Company in satisfaction of the
     option exercise price.   (iii) A combination of the consideration provided
     in the foregoing subparagraphs (i) and (ii); and (c) Full payment in cash
     to the Company of all amounts which, under federal, state or local law, it
     is required to withhold upon exercise of the Option; and
     
     (d) In the event the Option or portion thereof shall be exercised pursuant
     to Section 4.01 by any person or persons other than the Optionee,
     appropriate proof of the right of such person or persons to exercise the
     Option.
     
     Section 4.03 - Conditions to Issuance of Stock Certificates

                 The shares of Option Stock may be either previously authorized
     but unissued shares or issued shares which have then been reacquired by the
     Company. Such shares shall be fully paid and nonassessable. The Company
     shall not be required to issue or deliver any certificate or certificates
     for shares of Option Stock prior to fulfillment of all of the following
     conditions: (a) The admission of such shares to listing on all stock
     exchanges on which such class of stock is then listed; and
     
     (b) The completion of any registration or other qualification of such
     shares under any state or federal law or under rulings or regulations of
     the Securities and Exchange Commission or of any other governmental
     regulatory body, which the Committee shall, in its absolute discretion,
     determine to be necessary or advisable; and
     
     (c) The receipt of any approval or other clearance from any state or
     federal governmental agency which the Committee shall, in its absolute
     discretion, determine to be necessary or advisable; and
     
     (d) The payment to the Employer of all amounts which, under federal, state
     or local law, it is required to withhold upon exercise of the Option; and
     
     (e) The lapse of such reasonable period of time following the exercise of
     the Option as the Committee may from time to time establish for reasons of
     administrative convenience.
     
     Section 4.04 - Rights as Stockholder

                 The holder of the Option shall not be, nor have any of the
     rights or privileges of, a stockholder of the Company in respect of any
     shares purchasable upon the exercise of any part of the Option unless and
     until certificates representing such shares shall have been issued by the
     Company to such holder.

     Section 4.05 - Number of Shares Exercised

                 Optionee shall not exercise the Option to purchase fewer than
     one hundred (100) shares of Option Stock at a time, unless the vested
     portion is less than 100 shares, in which event the Optionee shall exercise
     the right to purchase all vested Options at the time of exercise.
     
     ARTICLE V
     
     TRANSFER AND OTHER RESTRICTIONS

     Section 5.01 - Rule 144

                 If the Company shall have filed a registration statement
     pursuant to the requirements of Section 12 of the Securities Exchange Act
     of 1934, as amended (the "Exchange Act"), or engaged in a Public Offering,
     the Company will file the reports required to be filed by it under the Act
     and the Exchange Act and the rules and regulations adopted by the
     Securities and Exchange Commission ("SEC") thereunder, to the extent
     required from time to time to enable the Optionee to sell shares of Option
     Stock without registration under the Act within the limitations of the
     exemptions provided by (i) Rule 144 under the Act, as such Rule may be
     amended from time to time, or (ii) any similar rule or regulation hereafter
     adopted by the SEC. Notwithstanding anything contained in this Section
     5.01, the Company may deregister under Section 12 of the Exchange Act if it
     is then permitted to do so pursuant to the Exchange Act and the rules and
     regulations thereunder.

     Section 5.02 - Rule 144 Sales

                 If any of the Option Stock is to be disposed of in accordance
     with Rule 144 under the Act or otherwise, the Optionee shall promptly
     notify the Company of such intended disposition and shall deliver to the
     Company at or prior to the time of such disposition such documentation as
     the Company may reasonably request in connection with such sale and, in the
     case of a disposition pursuant to Rule 144, shall deliver to the Company an
     executed copy of any notice on Form 144 required to be filed with the SEC.

     Section 5.03 - Resales Prohibited During Public Offerings

                 Optionee agrees that if any shares of the capital stock of the
     Company are offered to the public pursuant to an effective registration
     statement under the Act, that upon the written request of the Company,
     Optionee will not effect any public sale or distribution of any of the
     Option Stock not covered by such registration statement within a period
     beginning seven days prior to and ending 120 days after the effective date
     of such registration statement.
     
     ARTICLE VI
     
     OTHER PROVISIONS

     Section 6.01 - Administration

                 The Committee shall have the power to interpret the Plan and
     this Agreement and to adopt such rules for the administration,
     interpretation and application of the Plan as are consistent therewith and
     to interpret or revoke any such rules. All actions taken and all
     interpretations and determinations made by the Committee in good faith
     shall be final and binding upon the Optionee, the Company and all other
     interested persons. No member of the Committee shall be personally liable
     for any action, determination or interpretation made in good faith with
     respect to the Plan or this Agreement.

     Section 6.02 - Option Not Transferable

                 Neither the Option nor any interest or right therein or part
     thereof shall be liable for the debts, contracts or engagements of the
     Optionee or his successors in interest or shall be subject to disposition
     by transfer, alienation, anticipation, pledge, encumbrance, assignment or
     any other means whether such disposition be voluntary or involuntary or by
     operation of law by judgment, levy, attachment, garnishment or any other
     legal or equitable proceedings (including bankruptcy) and any attempted
     disposition thereof shall be null and void and of no effect; provided,
     however, that this Section 6.02 shall not prevent transfers by will or by
     the applicable laws of descent and distribution.

     Section 6.03 - Shares to Be Reserved

                 The Company shall at all times during the term of the Option
     reserve and keep available such number of shares of Common Stock as will be
     sufficient to satisfy the requirements of this Agreement.

     Section 6.04 - Notices

                 Any notice to be given under the terms of this Agreement to the
     Company shall be addressed to the Company in care of the Secretary and any
     notice to be given to the Optionee shall be addressed to him at the address
     given on Schedule I hereof. By a notice given pursuant to this Section
     6.04, either party may hereafter designate a different address for notices
     to be given to him. Any notice which is required to be given to the
     Optionee shall, if the Optionee is then deceased, be given to the
     Optionee's personal representative if such representative has previously
     informed the Company of his status and address by written notice under this
     Section 6.04. Any notice shall have been deemed duly given when enclosed in
     a properly sealed envelope or wrapper addressed as aforesaid, deposited
     (with postage prepaid) in a post office or branch post office regularly
     maintained by the United States Postal Service.

     Section 6.05 - Titles

                 Titles are provided herein for convenience only and are not to
     serve as a basis for interpretation or construction of this Agreement.

     Section 6.06 - Binding Effect

                 The provisions of this Agreement shall be binding upon and
     inure to the benefit of the Parties hereto and their respective heirs,
     legal representatives, successors and assigns. In the case of a transferee
     permitted under Section 6.02 hereof, such transferee shall be deemed the
     Optionee hereunder for purposes of obtaining the benefits or enforcing the
     rights of Optionee hereunder; provided, however, that no transferee shall
     derive any rights under this Agreement unless and until such transferee has
     delivered to the Company a valid undertaking and becomes bound by the terms
     of this Agreement.

     Section 6.07 - Amendment

                 except as otherwise stated in this Agreement, this Agreement
     may be amended only be a written instrument signed by the Parties which
     specifically states that it is amending this Agreement.

     Section 6.08 - Applicable Law

                 The laws of the State of Nevada shall govern the
     interpretation, validity and performance of the terms of this Agreement,
     regardless of the law that might be applied under principles of conflicts
     of law.

     Section 6.09 -Adjustment of Options

                 (a) Subject to Section 6.09(c), in the event that the Committee
     determines that any dividend or other distribution (whether in the form of
     cash, Common Stock, other securities, or other property), recapitalization,
     reclassification, stock split, reverse stock split, reorganization, merger,
     consolidation, split-up, spin-off, combination, repurchase, liquidation,
     dissolution, or sale, transfer, exchange or the disposition of all or
     substantially all of the assets of the Company (including, but not limited
     to, a Corporate Transaction), or exchange of Common Stock or other
     securities of the Company, issuance of warrants or other rights to purchase
     Common Stock or other securities of the Company, or other similar corporate
     transaction or event, in the Committee's sole discretion, affects the
     Common Stock such that an adjustment is determined by the Committee to be
     appropriate in order to prevent dilution or enlargement of the benefits
     intended to be made available under the Plan or with respect to an Option,
     then the Committee shall, in such manner as it may deem equitable, adjust
     any or all of the number and kind of shares of Common Stock subject to this
     Option, or the grant or exercise price with respect to this Option.

                 (b) Subject to Section 6.09(c) and to Paragraph 13(a) and
     Paragraph 15 of the Employment Agreement, in the event of any Corporate
     Transaction or other transaction or event described in Section 6.09(a) or
     any unusual or nonrecurring transactions or events affecting the Company,
     any affiliate of the Company, or the financial statements of the Company or
     any affiliate, or of changes in applicable laws, regulations, or accounting
     principles, the Committee in its discretion may take any one or more of the
     following actions whenever the Committee determines that such action is
     appropriate in order to prevent dilution or enlargement of the benefits or
     potential benefits intended to be made available with respect to the
     Option, to facilitate such transactions or events, or to give effect to
     such changes in laws, regulations or principles:

     >             (i) In its sole and absolute discretion, and on such terms
     > and conditions as it deems appropriate, the Committee may provide by
     > action taken prior to the occurrence of such transaction or event and
     > either automatically or upon the Optionee's request, for either the
     > purchase of any Option for an amount of cash equal to the amount that
     > could have been attained upon the exercise of such Option or realization
     > of the Optionee's rights had such Option been currently exercisable or
     > payable or fully vested or the replacement of such Option with other
     > rights or property selected by the Committee in its sole discretion;

     >             (ii) In its sole and absolute discretion, the Committee may
     > provide by action taken prior to the occurrence of such transaction or
     > event that the Option cannot be exercised after such event;

     >             (iii) In its sole and absolute discretion, and on such terms
     > and conditions as it deems appropriate, the Committee may provide, by
     > action taken prior to the occurrence of such transaction or event, that
     > for a specified period of time prior to such transaction or event, Option
     > shall be exercisable as to all shares covered thereby, notwithstanding
     > anything to the contrary in Section 3.01;

     >             (iv) In its sole and absolute discretion, and on such terms
     > and conditions as it deems appropriate, the Committee may provide, by
     > action taken prior to the occurrence of such transaction or event, that
     > upon such event, such Option be assumed by the successor or survivor
     > corporation, or a parent or subsidiary thereof, or shall be substituted
     > for by similar options, rights or awards covering the stock of the
     > successor or survivor corporation, or a parent or subsidiary thereof,
     > with appropriate adjustments in the number and kind of shares and prices;
     > or

     >             (v) In its sole and absolute discretion, and on such terms
     > and conditions as it deems appropriate, the Committee may make
     > adjustments in the number and type of shares of Common Stock subject to
     > the Option.

                 (c) No adjustment or action described in this Section 6.09 or
     in any other provision of this Agreement shall be authorized to the extent
     that such adjustment or action would cause the Option to fail to so qualify
     under Section 162(m), as the case may be, or any successor provisions
     thereto. Furthermore, no such adjustment or action shall be authorized to
     the extent such adjustment or action would result in short-swing profits
     liability under Section 16 of the Exchange Act or violate the exemptive
     conditions of Rule 16b-3.

                 (d) The number of shares of Common Stock subject to any Option
     or the vesting thereof shall always be rounded to the nearest whole number.

     Section 6.10 - Optionee's Employment by Employer

                 Nothing contained in this Agreement or in any other agreement
     (other than the Employment Agreement) entered into by the Company and the
     Optionee contemporaneously with the execution of this Agreement (i)
     obligates the Employer to employ Optionee in any capacity whatsoever, or
     (ii) prohibits or restricts the Employer from terminating the employment of
     the Optionee at any time or for any reason whatsoever, with or without
     cause, and the Optionee hereby acknowledges and agrees that neither the
     Company nor any other person has made any representations or promises
     whatsoever to the Optionee concerning the Optionee's employment or
     continued employment by the Employer.

                 IN WITNESS WHEREOF, this Agreement has been executed and
     delivered by the parties hereto by their signatures on the following
     Schedule I.
     
     
     
     --------------------------------------------------------------------------------
     
     SCHEDULE I

     
     
     
     
     
     
     

     Name and Address
     of Optionee:
      

     Steve Odland
     «Address1»
      
      

     A. Number of shares subject
     to Option (Section 2.01):                                     
                             275,000

     B. Purchase Price
     (Section 2.02):                                       
                                           $________

     C. Date of Grant:                                       
                                           ____________, 2001

     D. Commencement of Exercisability
     (Section 3.01(a)):

                 The Options granted under this Agreement shall become
     exercisable in four (4) cumulative installments as follows:

                 (i) The first installment shall consist of one-fourth of the
     shares covered by the Option and shall become exercisable on the first
     anniversary of the date the Option is granted.

                 (ii) The second installment shall consist of one-fourth of the
     shares covered by the Option and shall become exercisable on the second
     anniversary of the date the Option is granted.

                 (iii) The third installment shall consist of one-fourth of the
     shares covered by the Option and shall become exercisable on the third
     anniversary of the date the Option is granted.

                 (iv) The fourth installment shall consist of one-fourth of the
     shares covered by the Option and shall become exercisable on the fourth
     anniversary of the date the Option is granted.

                 The Optionee and AutoZone each agree to be bound by all terms
     and conditions of the Non-Qualified Stock Option Agreement dated
     ____________, 2001, and this Schedule I to that Agreement.

     "Optionee"                                                                 
     AutoZone, Inc.
      

     _____________________________________        
     By:___________________________
     Signature

     «SSN»                                      
                                        By:___________________________
     Optionee's Taxpayer ID